 

AMENDMENT NO. 1 TO

SECOND LIEN TERM CREDIT AGREEMENT

AMENDMENT NO. 1 (“Amendment”), dated as of March 24, 2008, to that certain
Second Lien Term Credit Agreement, dated as of February 12, 2007 (the “Credit
Agreement”), among FOAMEX L.P., a Delaware limited partnership (the “Borrower”),
FOAMEX INTERNATIONAL INC., a Delaware corporation (“Holdings”), the lenders from
time to time party thereto (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meaning set forth in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Section 10.01 of the Credit Agreement permits the Credit Agreement to
be amended from time to time with the consent of the Required Lenders;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE.        Amendments. Upon and subject to the occurrence of the
Effective Date (as defined below), the Credit Agreement is amended as follows:

 

(a)

Section 10.06 of the Credit Agreement is hereby amended as follows:

(i)        In subsection (a), (A) the word “or” appearing before clause (iv) of
the first sentence thereof is hereby deleted and (B) the phrase “or (v) by way
of assignment to Holdings in accordance with the provisions of Section 10.20” is
hereby inserted after the phrase “subsection (h) of this Section 10.06” in
clause (iv) of the first sentence thereof.

(ii)       In subsection (g), the phrase “or any Holdings Assignment and
Assumption or Holdings Assignment Certificate (each as defined in Section
10.20)” is hereby inserted after the words “any Assignment and Assumption”.

(b)       A new Section 10.20 of the Credit Agreement is hereby added as set
forth in Exhibit A hereto.

(c)       New Exhibits M and N to the Credit Agreement are hereby added as set
forth in Exhibit B hereto.

SECTION TWO.        Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Effective Date”) when all of the following
conditions have been satisfied:

 

--------------------------------------------------------------------------------



(a)       The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Administrative Agent and the Required
Lenders (which for the avoidance of doubt shall be calculated after disregarding
the Loans of Affiliated Lenders in the manner contemplated by the Affiliated
Lender Agreements).

(b)       The Borrower shall have paid a consent fee (the “Consent Fee”) to the
Administrative Agent, for the ratable account of the Applicable Lenders (as
defined below), equal to 0.25% of the aggregate principal amount of Loans of the
Applicable Lenders. The term “Applicable Lender” shall mean each Lender that (i)
has delivered an executed counterpart of this Amendment prior to 5:00 p.m., New
York City time, on March 13, 2008 or such later date and time specified by
Borrower and notified in writing to the Lenders by the Administrative Agent and
(ii) has not waived in writing its right to receive any portion of the Consent
Fee.

(c)       The Administrative Agent shall have received an opinion of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, dated the Effective Date, in
substantially the form attached hereto as Exhibit C.

(d)       The Administrative Agent shall have received an Officer’s Certificate
executed by Holdings, dated the Effective Date, stating that the representations
and warranties in Section Three are true and correct.

(e)       All fees and expenses payable on or before the Effective Date by the
Borrower to the Administrative Agent (or its Affiliates) in connection with this
Amendment, to the extent invoiced to the Borrower prior to the Effective Date,
shall have been paid.

(f)        The Borrower, the First Lien Administrative Agent and the Required
Lenders (as defined under the First Lien Credit Agreement) shall have executed
and delivered an amendment and consent under the First Lien Credit Agreement in
substantially the form attached hereto as Exhibit D, and such amendment and
consent shall have become effective.

Notwithstanding anything to the contrary herein, if the Consent Fee is not paid
on or prior to March 27, 2008, this Amendment (other than Sections Five and
Seven) shall be void and have no effect.

SECTION THREE.    Representations and Warranties. The Loan Parties hereby
represent and warrant that (i) no Default or Event of Default has occurred and
is continuing, (ii) the execution and delivery of this Amendment and the
performance of this Amendment, the Credit Agreement as amended by this Amendment
(the “Amended Agreement”) and each other Loan Document has been duly authorized
by all necessary action on the part of Holdings and the Borrower and (iii) this
Amendment, the Amended Agreement and each other Loan Document, constitutes the
legal, valid and binding obligation of the Loan Parties party thereto,
enforceable against them in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

-2-

 

--------------------------------------------------------------------------------



SECTION FOUR.      Reference to and Effect on the Credit Agreement. On and after
the Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in each of the Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment. The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or any Agent under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.

SECTION FIVE.        Costs and Expenses. The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and its
Affiliates in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder, if
any.

SECTION SIX.          Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION SEVEN.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-3-

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

FOAMEX L.P.

 

By:

FMXI, LLC, its Managing General Partner

 

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

FOAMEX INTERNATIONAL INC.

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:

/s/ Judy D. Payne

 

Name:

Judy D. Payne

 

Title:

Vice President

 

 

 